DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on December 1, 2021.  These drawings are approved.


Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical cable comprising a core having a first length;  a sheath surrounding the core and extending substantially through the first length; and a reinforcing jacket surrounding and in direct contact with the sheath, the reinforcing jacket being made of concentric layers comprising: a first layer longitudinally extending from a first end of the cable towards a second end of the cable and having a second length substantially equal to the first length; and a first further layer longitudinally extending from the first end of the cable towards the second end of the cable for a third length shorter than the first length, wherein each one of the first layer and the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed December 1, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Hence, it would have not been obvious for a person having ordinary skill in the art to modify the cable of Rose in view of Chai by replacing each concentric layer made of wires with a respective circumferentially closed metal tube. In this respect, a person having ordinary skill in the art will recognize that a reinforcing jacket made of multiple layers in the form of circumferentially closed metal tubes may provide a barrier against fluid mechanical penetration, and also resist the attack of corrosive fluids so as to guarantee protection of the cable core (and hence proper operation of the cable) as long as possible, e.g. for a period of 2-10 years, as typically required for vertical applications. In addition, such a person having ordinary skill in the art will also recognize that Chai’s motivation to provide an umbilical tube (and not a cable) with a simple design and low cost production of the cable will be defeated by making the alleged modifications suggested in the Office Action. Therefore, a person having ordinary skill in the art will not be motivated to combine Rose with Chai…" is persuasive and therefore claims 1, 2, and 4-21 have been allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 28, 2021